Case 0:21-cv-60306-RS Document 1 Entered on FLSD Docket 02/05/2021 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. ___________________

 BARBARA KANTOR,

        Plaintiff,
 vs.

 TRIPP SCOTT, P.A.,
 A Florida Corporation,

       Defendant.
 ______________________________________/

                          DEFENDANT’S NOTICE OF REMOVAL

        As provided by 28 U.S.C. §1441 et seq., Defendant, TRIPP SCOTT, P.A.,

 (“Defendant”) hereby files this Notice of Removal of the above-styled action from the Circuit

 Court of the Seventeenth Judicial Circuit, in and for Broward County, Florida, where the

 action is now pending under Case Number CACE-20-018989, to the United States District

 Court for the Southern District of Florida. In connection with this Notice of Removal,

 Defendant states:

        1.      The above-styled action was commenced by Plaintiff, BARBARA KANTOR

 (“Plaintiff”), in the Seventeenth Judicial Circuit, in and for Broward County, Florida, by the

 filing of a Class Action Complaint (the “Complaint”). See Exhibit A.

        2.      The action, which is of a civil nature, involves two counts and class allegations

 by Plaintiff under the Fair Debt Collection Practices Act (“FDCPA”).

        3.      The Court has federal question jurisdiction over this matter pursuant to 28

 U.S.C. §§1331 and 1441(a), since Plaintiff is alleging violations of a federal statute – the



                                                  -1-
                             GORDON REES SCULLY MANSUKHANI
                          100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:21-cv-60306-RS Document 1 Entered on FLSD Docket 02/05/2021 Page 2 of 5




 FDCPA. Further, this Court has jurisdiction over FDCPA claims pursuant to pursuant to 15

 U.S.C § 1692k(d).

         4.      Defendant was served with Plaintiff’s Complaint on January 19, 2021. Thus,

 this Notice of Removal is timely, since 28 U.S.C. 1446(b) grants parties thirty (30) days to

 remove an action to Federal Court “after receipt . . . of a copy of the initial pleading . . . or

 within thirty days after the service of summons upon the defendant if such initial pleading has

 been filed in court and is not required to be served on the defendant, whichever period is

 shorter.” See 28 U.S.C. 1446(b).

         5.      To date, the only pleading which Defendant has received is the Complaint, a

 copy of which is attached as Exhibit A.

         6.      Given that the above-styled state court action is pending in the Circuit Court of

 the Seventeenth Judicial Circuit, in and for Broward County, Florida, this case is removable to

 the United States District Court for the Southern District of Florida. See 28 U.S.C. § 1441(a).

         7.      Defendant will give written notice of the filing of this Notice of Removal, as

 required by 28 U.S.C. §1446(d).

                                   MEMORANDUM OF LAW

 A.      The United States District Court Has Jurisdiction Over this Matter

         A state court action may be removed to a United States District Court where “the

 district courts of the United States have original jurisdiction[.]” 28 U.S.C. §1441(a). In the

 instant case, original jurisdiction is available under 28 U.S.C. §1331, which provides, “The

 district courts shall have original jurisdiction of all civil actions arising under the Constitution,

 laws, or treaties of the United States.”



                                                   -2-
                              GORDON REES SCULLY MANSUKHANI
                           100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:21-cv-60306-RS Document 1 Entered on FLSD Docket 02/05/2021 Page 3 of 5




        This civil action purports to arise under federal law, since Plaintiff alleges that

 Defendant violated the FDCPA. Additionally, 15 U.S.C. 1692k(d) vests the Court with

 jurisdiction over this claim. Thus, the Court has jurisdiction over this matter.

 B.     Defendant Has Complied With the Procedure for Removal

        The procedure governing removal of actions first filed in state court is governed by 28

 U.S.C. §1446. Section 1446 provides that any defendant desiring to remove a civil action

 from state court must file a notice of removal that contains:

                a short plain statement of the grounds for removal, together with
                a copy of all process, pleadings and orders served upon such
                defendant in such action.

 See 28 U.S.C. §1446. Furthermore, any notice of removal must be filed within thirty (30) days

 after receipt of the initial pleading. See 28 U.S.C. §1446.

        Paragraphs 1 through 7 above set forth the grounds on which removal is sought,

 specifically citing the federal statutes upon which original jurisdiction is premised (under 28

 U.S.C. § 1331) and the factual support for that jurisdiction. Accordingly, Defendant has

 complied with the terms of 28 U.S.C. §1446, which dictates that a short plain statement of the

 grounds for removal accompany any notice of removal. In addition, this notice has annexed to

 it all process, pleadings and other papers that have been served on Defendant in compliance

 with 28 U.S.C. §1446.

 C.     Conclusion

        Defendant has complied with the procedural requirements of 28 U.S.C. §1446, the

 Federal Rules of Civil Procedure, and the Local Rules of the Southern District of Florida

 which govern removal from state court, and this Court has jurisdiction over this matter.



                                                  -3-
                             GORDON REES SCULLY MANSUKHANI
                          100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:21-cv-60306-RS Document 1 Entered on FLSD Docket 02/05/2021 Page 4 of 5




 Accordingly, Defendant respectfully requests that the United States District Court for the

 Southern District of Florida take jurisdiction over this action.

        WHEREFORE, Defendant, TRIPP SCOTT, P.A., hereby gives notice that the state

 court action pending in the Circuit Court of the Seventeenth Judicial Circuit, in and for

 Broward County, Florida, under Case No. CACE-20-018989, is removed to the United States

 District Court for the Southern District of Florida.


        Respectfully submitted this 5th day of February 2021.

                                                                   s/ Robin Taylor Symons
                                                                 Robin Taylor Symons, Esq.
                                                                 Florida Bar No. 35683
                                                                 rsymons@grsm.com
                                                                 Jocelyn Ramos, Esq.
                                                                 Florida Bar No. 1011087
                                                                 jramos@grsm.com
                                                                 GORDON & REES
                                                                 SCULLY MANSUKHANI
                                                                 100 SE Second Street, Suite 3900
                                                                 Miami, Florida 33131
                                                                 Telephone: 305-428-5330
                                                                 Facsimile: 877-644-6209
                                                                 Counsel for Defendant
                                                                 Tripp Scott, P.A.




                                                  -4-
                             GORDON REES SCULLY MANSUKHANI
                          100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:21-cv-60306-RS Document 1 Entered on FLSD Docket 02/05/2021 Page 5 of 5




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2021, I filed the foregoing document with the

 Clerk of the Court using CM/ECF, and that a true and correct copy of the foregoing document

 was served this day on all counsel of record identified on the following Service List by

 electronic mail.


                                                         s/ Robin Taylor Symons
                                                        Robin Taylor Symons, Esq.




 Service List
 Jonathan Kantor, Esq.
 Law Office of Jonathan Z. Kantor
 304 Indian Trace # 117
 Weston, FL 33326
 Tel: (786) 200-0710
 jzkantor@gmail.com

 Paula J. Phillips, Esq.
 Phillips Perez, P.A.
 2655 S. LeJeune Blvd., Suite 500
 Miami, FL 33134
 Tel: (305) 890-3300
 pjp@phillipsperez.com

 Brooks R. Fudenberg
 Law Office of Brooks R. Fudenberg, LLC
 14 Ashe Street
 Charleston, SC 29403
 Tel: (843) 696-8911
 Brooks.R.Fudenberg@Fudenberglaw.com

 Counsel for Plaintiff




                                                 -5-
                            GORDON REES SCULLY MANSUKHANI
                         100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
